

115 S2362 IS: Control Your Personal Credit Information Act of 2018
U.S. Senate
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2362IN THE SENATE OF THE UNITED STATESJanuary 30, 2018Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to require that a consumer authorize the release of certain
			 information.
	
 1.Short titleThis Act may be cited as the Control Your Personal Credit Information Act of 2018.
		2.Permissible purposes of reports
 (a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended— (1)in section 604 (15 U.S.C. 1681b)—
 (A)by striking subsections (c) through (e) and inserting the following:
						
							(c)Conditions for furnishing certain consumer reports
 (1)In generalA consumer reporting agency may furnish a consumer report for the following purposes only if the consumer provides the consumer reporting agency with affirmative written consent to furnish the consumer report, after furnishing proper identification under section 610:
 (A)An extension of credit pursuant to subsection (a)(3)(A). (B)The underwriting of insurance pursuant to subsection (a)(3)(C).
 (2)Additional reports; electionAfter a consumer has provided affirmative written consent and furnished proper identification under paragraph (1) to a consumer reporting agency, the consumer reporting agency may continue to furnish consumer reports solely for the purposes of reviewing or collecting on an account described in subparagraphs (A) and (C) of subsection (a)(3).
								(3)Furnishing reports in connection with credit or insurance transactions that are not initiated by
			 consumer
 (A)In generalA consumer reporting agency may furnish a consumer report to a person in connection with any credit or insurance transaction under subparagraph (A) or (C) of subsection (a)(3) that is not initiated by the consumer only if—
 (i)the consumer provides the consumer reporting agency affirmative written consent to furnish the consumer report, after furnishing proper identification under section 610; and
 (ii)the transaction consists of a firm offer of credit or insurance. (B)ElectionThe consumer may elect to—
 (i)have the consumer’s name and addresses included in lists of names and addresses provided by the consumer reporting agency pursuant to subparagraphs (A) and (C) of subsection (a)(3) in connection with any credit or insurance transaction that is not initiated by the consumer only if—
 (I)the consumer provides the consumer reporting agency affirmative written consent to furnish the consumer report, after furnishing proper identification under section 610; and
 (II)the transaction consists of a firm offer of credit or insurance; and
 (ii)revoke at any time the election pursuant to clause (i) to have the consumer's name and address included in lists provided by a consumer reporting agency.
 (C)Information regarding inquiriesExcept as provided in section 609(a)(5), a consumer reporting agency shall not furnish to any person a record of inquiries in connection with a credit or insurance transaction that is not initiated by a consumer.
									(4)Disclosures
 (A)In generalA person may not procure a consumer report for any purpose pursuant to subparagraphs (D), (F), and (G) of subsection (a)(3) unless—
 (i)a clear and conspicuous disclosure has been made in writing to the consumer at any time before the report is procured or caused to be procured, in a document that consists solely of the disclosure, that a consumer report may be obtained for such purposes; and
 (ii)the consumer has authorized in writing the procurement of the consumer report by that person. (B)AuthorizationsThe authorization described in subparagraph (A)(ii) may be made on the disclosure document provided under subparagraph (A)(i).
 (5)Rule makingNot later than 180 days after the date of enactment of the Control Your Personal Credit Information Act of 2018, the Director of the Bureau shall promulgate regulations that— (A)implement this subsection;
 (B)establish a model form for the disclosure document pursuant to paragraph (4) and define the term clear and conspicuous disclosure;
 (C)establish guidelines that permit consumers to provide a single written authorization as required by paragraph (1) for a specific time period for multiple users for the specified purpose during that time period;
 (D)require a consumer reporting agency to provide to each consumer a secure, convenient, accessible, and cost-free method by which a consumer may allow or disallow the furnishing of consumer reports pursuant to this subsection; and
 (E)require a consumer reporting agency not later than 2 business days after the date on which a consumer makes an election to revoke the consumer’s inclusion of the consumer’s name and address in lists provided by a consumer reporting agency pursuant to paragraph (3)(B) to implement that election.
									(6)Prohibitions
 (A)In generalThe method described in paragraph (5)(D) shall not be used to— (i)collect any information on a consumer that is not necessary for the purpose of the consumer to allow or disallow the furnishing of consumer reports; or
 (ii)advertise any product or service. (B)No waiverIn the offering of a method described in paragraph (5)(D), a consumer reporting agency shall not require a consumer to waive any rights nor indemnify the consumer reporting agency from any liabilities arising from the offering of such method.
									(7)Reports
									(A)CFPB
 (i)RecommendationNot later than 180 days after the date of enactment of the Control Your Personal Credit Information Act of 2018, the Director of the Bureau shall, after consultation with the Federal Deposit Insurance Corporation, the National Credit Union Administration, and other Federal and State regulators as the Director of the Bureau determines are appropriate, submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives recommendations on how to provide consumers greater transparency and personal control over their consumer reports furnished for permissible purposes under subsections (a)(3)(E) and (a)(6).
 (ii)ReportThe Director of the Bureau shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives an annual report that includes recommendations on how this subsection may be improved, a description of enforcement actions taken to demonstrate compliance with this subsection, recommendations on how to improve oversight of consumer reporting agencies and users of consumer reports, and any other recommendations concerning how consumers may be provided greater transparency and control over their personal information.
										(B)GAO
 (i)StudyThe Comptroller General of the United States shall conduct a study on what additional protections or restrictions may be needed to ensure that the information collected in consumer files is secure and does not adversely impact consumers.
 (ii)ReportNot later than 1 year after the date of enactment of the Control Your Personal Credit Information Act of 2018, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the results of the study under clause (i), which shall include—
 (I)to the greatest extent possible, the presentation of unambiguous conclusions and specific recommendations for further legislative changes needed to ensure that the information collected in consumer files is secure and does not adversely impact consumers; and
 (II)if no recommendations for further legislative changes are presented, a detailed explanation of why no such changes are recommended.;
 (B)by redesignating subsections (f) and (g) as subsections (d) and (e), respectively; and (C)by adding at the end the following:
						
 (f)No feesNo consumer reporting agency may charge a consumer any fee for any activity pursuant to this section.;
 (2)in section 607(a) (15 U.S.C. 1681e(a)), by inserting Every consumer reporting agency shall use commercially reasonable efforts to avoid unauthorized access to consumer reports and information in the file of a consumer maintained by the consumer reporting agency, including complying with any appropriate standards established under section 501(b) of the Gramm-Leach-Bliley Act (15 U.S.C. 6801(b)). after the end of the third sentence;
 (3)in section 609 (15 U.S.C. 1681g), by striking subsection (b) and inserting the following:  (b)Scope of disclosureThe Director of the Bureau shall promulgate regulations to clarify that any information held by a consumer reporting agency about a consumer shall be disclosed to the consumer when a consumer makes a written request, irrespective of whether the information is held by the parent, subsidiary, or affiliate of a consumer reporting agency.; and
 (4)in section 610(a)(1) (15 U.S.C. 1681h(a)(1)), by striking section 609 and inserting sections 604 and 609. (b)Technical and conforming amendmentsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 603(d)(3) (15 U.S.C. 1681a(d)(3)), in the matter preceding subparagraph (A), by striking 604(g)(3) and inserting 604(e)(3); (2)in section 615(d) (15 U.S.C. 1681m(d))—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking 604(c)(1)(B) and inserting 604(c)(3)(A)(ii); and
 (ii)in subparagraph (E), by striking 604(e) and inserting 604(c)(5)(D); and (B)in paragraph (2)(A), by striking 604(e) and inserting 604(c)(5)(D); and
 (3)in section 625(b)(1)(A) (15 U.S.C. 1681t(b)(1)(A)), by striking subsection (c) or (e) of section 604 and inserting 604(c).